UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1008


In Re:   PROVIDENCE HALL ASSOCIATES LIMITED PARTNERSHIP,

                  Debtor.

---------------------

GARY M. BOWMAN,

                  Movant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01140-GBL-IDD)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary M. Bowman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary Bowman was sanctioned by the bankruptcy court in

the underlying bankruptcy proceeding by order entered June 5,

2012.    Approximately one year later, Bowman moved to reopen the

proceedings to challenge the sanctions order and also moved to

defer payment of the $1167 filing fee.          The bankruptcy court

denied Bowman’s motion to defer payment of the fee, as well as

his motion for reconsideration of that order, and then denied

his motion to reopen based on his failure to pay the requisite

fee.    The district court affirmed.    We have reviewed the record

included in this appeal, as well as Bowman’s brief, and find no

reversible error.    Accordingly, we affirm the judgment on the

reasoning of the district court.      In re:   Providence Hall Assoc.

Ltd. P’ship, No. 1:13-cv-01140-GBL-IDD (E.D. Va. filed Nov. 26,

2013, entered Nov. 27, 2013).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                             AFFIRMED




                                 2